                 IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                          SOUTHERN DIVISION

 UNITED STATES OF AMERICA                                                         PLAINTIFF

 v.                                                        CAUSE NO. 1:19CV575-LG-RHW

 1.54 ACRES, MORE OR LESS,
 LOCATED IN HANCOCK COUNTY,
 STATE OF MISSISSIPPI;
 ATLANTIC COAST CONSERVANCY,
 INC., A GEORGIA NON-PROFIT
 CORPORATION; AND HANCOCK
 COUNTY, MISSISSIPPI                                                          DEFENDANTS

      ORDER VESTING IN THE UNITED STATES THE RIGHT TO IMMEDIATE
           POSSESSION OF THE PROPERTY CONDEMNED HEREIN

       Upon Plaintiff United States of America’s [7] Application For An Expedited Order vesting

in Plaintiff the right to immediate possession of the property condemned herein (“Motion”), and

for good cause appearing:

       IT IS HEREBY ORDERED that the [7] Motion is GRANTED. All Defendants to this

action and all persons in possession or control of the property described in the Complaint filed

herein shall surrender possession of said property to the extent of the estate being condemned to

the Plaintiff immediately.

       A notice of this Order shall be served upon all persons in possession or control of the said

property forthwith.

       SO ORDERED AND ADJUDGED this the 25th day of September, 2019.


                                                     /s/   Louis Guirola, Jr.
                                                     Louis Guirola, Jr.
                                                     United States District Judge
Prepared and Submitted by:

D. Michael Hurst, Jr.
United States Attorney

By:     /s/Emily S. Nobile
Assistant United States Attorney
1575 20th Avenue
Gulfport, Mississippi 39501
emily.nobile@usdoj.gov
(228) 563-1560
Mississippi Bar No. 101475

By:    /s/ Miles H. Plant
Trial Attorney
U.S. Department of Justice
Environment and Natural Resources Division
Land Acquisition Section
P.O. Box 7611, Ben Franklin Station
Washington, DC 20044-7611
(202) 305-0284
miles.plant@usdoj.gov
Attorneys for Plaintiff United States of America




                                               -2-
